Title: To Benjamin Franklin from Catherine de Wesselow Cramer, 12 February 1784
From: Cramer, Catherine de Wesselow
To: Franklin, Benjamin


          
            Genève le 12 février 1784.
          
          Le dérangement de ma santé & l’espérance d’aller à Paris, m’ont empêchée, Monsieur, d’avoir l’honneur de vous écrire plutôt, & de vous remercier de la marque d’attention que vous avez bien voulu me donner: mais mon voyage devenant chaque jour plus incertain, je ne puis tarder davantage à vous dire combien ce

que vous me mandez de votre petit fils me cause de satisfaction. J’êtais sûre que vous seriez très content de son coeur & de son bon sens; mais je me flattais moins sur le chapître des études. Le bonheur de vivre avec vous, & le desir de vous plaire, sont faits pour développer promptement ses talens. Veuilles, Monsieur, lui faire mille amities de ma part, & agréer le respect & les sentimens avec lesquels je suis Monsieur votre très humble & très obéïssante servante
          
            C. Cramer née de Wesselow
          
        